

117 HRES 545 IH: Supporting the ideals of Bump Day, a global advocacy day for maternal health, and reaffirming United States leadership to end preventable maternal deaths in the United States and globally.
U.S. House of Representatives
2021-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 545IN THE HOUSE OF REPRESENTATIVESJuly 21, 2021Ms. Houlahan (for herself, Mr. McCaul, Ms. Roybal-Allard, and Ms. Herrera Beutler) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONSupporting the ideals of Bump Day, a global advocacy day for maternal health, and reaffirming United States leadership to end preventable maternal deaths in the United States and globally.Whereas Bump Day, an annual global social media campaign that celebrates beautiful bumps and healthy pregnancies while raising awareness about the urgent need for better, more accessible, more respectful, and more responsive maternal health care, promotes healthy pregnancies, safe births, and healthy babies in the United States and around the world;Whereas the World Health Organization estimates approximately 810 women die from preventable causes related to pregnancy and childbirth every day around the world;Whereas 1 in 5 deliveries globally happens without any medical help;Whereas pregnant women who do not receive prenatal care during pregnancy in the United States are 3 to 4 times more likely to die from pregnancy-related complications;Whereas 80 percent of all maternal deaths worldwide are preventable, as are 2/3 of maternal deaths in the United States;Whereas women in the United States are more likely to die from childbirth or pregnancy-related complications than women in all other developed countries, and the United States is the only developed nation in the world where maternal mortality is currently increasing;Whereas Black and American Indian/Alaska Native women in the United States are 2 to 4 times more likely to die from pregnancy-related causes compared to White women, and furthermore, more than 50,000 women a year in the United States experience life-threatening pregnancy complications;Whereas risks to moms in the United States and globally have risen even higher due to widening gaps in maternal health care during the COVID–19 pandemic, as well as due to serious pregnancy risks associated with maternal COVID–19 infection;Whereas proper preconception management of chronic conditions such as diabetes, hypertension, and periodontal disease can reduce the risk of serious pregnancy complications for both a mom and her baby;Whereas intimate partner violence (IPV) is a leading cause of maternal death, and women are more likely to experience IPV during pregnancy than at any other time in their lives;Whereas IPV during pregnancy and postpartum crosses every demographic and has been exacerbated by the COVID–19 pandemic;Whereas doula support has been shown to improve pregnancy, birth, and postpartum outcomes, lower pregnancy- and childbirth-related costs by lowering rates of cesarean birth, epidural anesthesia, and other interventions, and reduce the impact of racial bias on pregnant and postpartum women of color;Whereas 1 in 7 women in the United States experience perinatal mood and anxiety disorders (PMAD) and untreated PMADs cost the United States $14.2 billion annually;Whereas incarcerated pregnant and postpartum women face heightened risks for maternal mortality and complications, as well as maternal mood disorders, and should be provided the highest standard of care;Whereas the rate of maternal mortality and morbidity in rural and other underserved areas is disproportionately high due to challenges in accessing the comprehensive, affordable, quality maternal health care that all moms deserve;Whereas every mom deserves the respectful, responsive care and support she needs to deliver a safe pregnancy, healthy birth, and healthy future to herself and her baby; andWhereas Wednesday, July 21, 2021, and all subsequent third Wednesdays in July would be an appropriate annual day for the celebration of Bump Day: Now, therefore, be it That Congress—(1)celebrates Bump Day’s goal of helping to raise awareness about the need for improved maternal health care in the United States and globally, and of ending all preventable maternal deaths;(2)recognizes the critical role of health workers, including obstetricians, midwives, mental health providers, and doulas in achieving safe, healthy pregnancies and deliveries in the United States and globally;(3)recognizes the benefits of evidence-based group prenatal and postpartum care approaches;(4)recognizes the role of fathers and other partners in supporting healthy pregnancies and safe births, as well as initiation and success of breastfeeding; and(5)reaffirms continued leadership by the United States to combat preventable maternal deaths in the United States and globally.